UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 6, 2011 (July 6, 2011) TrustCo Bank Corp NY (Exact Name of Registrant as Specified in Charter) New York (State or Other Jurisdiction of Incorporation) New York 0-10592 14-1630287 State of Other Jurisdiction or Incorporation (Commission File Number) (IRS Employer Identification No.) 5 SARNOWSKI DRIVE GLENVILLE, NEW YORK 12302 (Address of Principal Executive Offices) (518) 377-3311 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item8.01. Other Events. On July 6, 2011, TrustCo Bank Corp NY completed its previously announced public offering of 15,640,000 shares of its common stock at a price to the public of $4.60 per share. The net proceeds to the company, after deducting underwriting discounts and commissions and estimated offering expenses, are expected to be approximately $68.1 million. The shares sold included 2,040,000 shares issued pursuant to the exercise of the underwriters’ over-allotment option. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUSTCO BANK CORP NY By: /s/ Robert T. Cushing Robert T. Cushing Executive Vice President and Chief Financial Officer Date: July 6, 2011
